                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

GILBERTO C. FARIAS MATOS,

                       Plaintiff,

v.                                                              Case No: 6:18-cv-1105-Orl-31DCI

LEXINGTON PLACE CONDOMINIUM
ASSOCIATION, INC., BUSINESS LAW
GROUP, P.A. and LM FUNDING, LLC,

                       Defendants.


                                               ORDER
       This matter comes before the Court without a hearing on the Motion to Dismiss (Doc. 36)

filed by Defendant LM Funding, LLC (henceforth, “LM Funding”) and the response in opposition

(Doc. 39) filed by the Plaintiff, Gilberto C. Farias Matos. 1

       According to the allegations of the Amended Complaint (Doc. 33), which are accepted in

pertinent part as true for purposes of resolving this motion, Plaintiff is a condominium owner who

is suing his condominium association, Lexington Place Condominium Association, Inc. (the

“Association”) in a dispute over allegedly unpaid maintenance fees. Plaintiff is also suing

Business Law Group, P.A. (“BLG”), a debt-collecting law firm, and LM Funding, which retained

BLG. The Plaintiff’s initial Complaint (Doc. 1) asserted claims against these three defendants

under the Federal Fair Debt Collection Practices Act (“FDCPA”) and the Florida Consumer


       1
          In the Amended Complaint (Doc. 33), the instant motion and the response, rather than
referring to him by a shortened version of his name, the parties both refer to the Plaintiff as
“Plaintiff”. As the undersigned is unsure whether Plaintiff’s name would properly be shortened
to “Matos” or “Farias Matos,” this order will refer to the Plaintiff the same way as the parties
have.
Collection Practices Act (“FCCPA”). The claims were based on two letters sent by BLG,

notifying Plaintiff that BLG would foreclose if the Plaintiff did not pay the disputed fees, and a

subsequently filed lien foreclosure suit. On November 1, 2018, the Court dismissed the claims

against LM Funding on the grounds that the Plaintiff had failed to “specify the actions taken by

LM Funding that allegedly violated” the FDCPA and the FCCPA. (Doc. 32 at 1).

       On December 6, 2018, the Plaintiff filed the Amended Complaint (Doc. 33). In it,

Plaintiff again asserts claims under the FDCPA and FCCPA based on the same letters and lien

foreclosure suit. By way of the instant motion, LM Funding seeks dismissal of the claims

asserted against it in the Amended Complaint, arguing that the Plaintiff has again failed to set

forth the actions taken by it that violated either statute. (Doc. 36 at 6).

       The Plaintiff responds with, inter alia, three full pages of block-quoted text taken from the

Amended Complaint. (Doc. 39 at 3-6). Much of the quoted text refers to actions taken by LM

Funding or its relationship with the Association and with BLG. As an example, the first four

paragraphs of quoted material read as follows:

               55. Prior to 2016, Defendant LM Funding acquired delinquent
               accounts for maintenance assessments owed to the Association,
               including the account related to the Property, pursuant to an
               agreement between itself and the Association.

               56. Plaintiff requested a copy of that agreement on November 21,
               2018. The material terms of that agreement, in part and on
               information and belief, are set forth herein.

               57. Pursuant to that agreement, LM Funding paid the Association, in
               whole or in part, the outstanding assessments allegedly due from
               Plaintiff.

               58. The agreement between LM Funding and the Association
               provides for LM Funding, at its expense, to collect the Association’s
               delinquent assessments, accrued late interest and administrative
               costs, as well as attorneys’ fees and costs, and exercise the
               Association’s foreclosure rights. LM Funding sought to do precisely
               that here, as described herein.



                                                  -2-
(Doc. 39 at 3) (paragraph numbers taken from Amended Complaint). The quoted material

continues for another two full pages of the Plaintiff’s response, in a similar vein. However, the

Plaintiff never explains which actions taken by LM Funding violated the law or how they did so.

Instead, immediately following the three pages of quoted material, the Plaintiff states that “[t]hese

actions, taken together with the agency allegations, which assert that LM Funding acts through

and controls BLG, detail actions taken by LM Funding which violate the FDCPA and the

FCCPA.” 2 (Doc. 39 at 6).

       Thus, the Plaintiff has not shown that the Amended Complaint sets forth any actions

directly taken by LM Funding that violated either of the statutes at issue here. However, the

reference to “agency allegations” makes it appear that the Plaintiff is seeking to hold LM Funding

vicariously liable for actions taken by its (alleged) agent, BLG. Although the FDCPA by its

terms only imposes liability on “debt collectors,” and BLG is alleged to have performed the

relevant debt collection activity here, courts have held that entities that themselves qualify as debt

collectors can be held vicariously liable for the actions of other debt collectors under the FDCPA.

See, e.g., Deutsche Bank Trust Co. Americas v. Garst, 989 F.Supp.2d 1194, 1202 (N.D. Ala. 2013)

(citing Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 404-05 (3d Cir. 2000)). The Plaintiff

has alleged that LM Funding satisfies the statutory definition of a debt collector 3 and that BLG



       2
          The Plaintiff does go on to analyze each count of the Amended Complaint, purporting to
explain how LM Funding violated the pertinent statute in each one, but all of the actions Plaintiff
cites to were either (1) taken by BLG or (2) are apparently innocuous allegations, such as that LM
Funding “was the decision maker regarding settlement and amounts owed.” (Doc. 39 at 7).
       3
          The FDCPA defines “debt collector” as, inter alia, “any person who uses any
instrumentality of interstate commerce or the mails in any business the principal purpose of which
is the collection of any debts”. 15 U.S.C. § 1692a(6). In the Amended Complaint, the Plaintiff
has alleged that the principal purpose of LM Funding’s business is the collection of debt, Doc. 33
at 3, and that it regularly uses the mails, Doc. 33 at 4.



                                                 -3-
acted as its agent here. See Doc. 33 at 2. Thus, the Amended Complaint contains allegations

that would allow the Plaintiff to proceed against LM Funding under a vicarious liability theory as

to his FDCPA claims. In addition, liability under the FCCPA is not limited to “debt collectors,”

meaning that any principals may, at least in theory, be held vicariously liable for the actions of

their agents under that statute. See Agrelo v. Affinity Management Services, LLC, 841 F.3d 944,

953 (11th Cir. 2016) (stating that question of whether HOA could be held vicariously liable for

FCCPA violations of its agents – its law firm and its property manager – “is one of Florida

[agency] law.”). At this stage of the proceedings, these allegations are sufficient. Accordingly,

it is hereby

        ORDERED that the Motion to Dismiss (Doc. 36) is DENIED.

        DONE and ORDERED in Chambers, Orlando, Florida on March 1, 2019.




                                                 -4-
